Citation Nr: 1638551	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-20 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than January 14, 2011, for the grant of entitlement to service connection for erectile dysfunction.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel





INTRODUCTION

The Veteran has active duty service from March 1974 to March 1994, and received a Legion of Merit and a Meritorious Service Medal, among other decorations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

A claim of entitlement to service connection for erectile dysfunction was not received by VA prior to January 14, 2011.  


CONCLUSION OF LAW

The criteria for an effective date earlier than January 14, 2011 for the award of service connection for erectile dysfunction have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in January 2011.

This appeal arises from the Veteran's disagreement with the effective date assigned following the grant of service connection for erectile dysfunction.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and an opinion obtained.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis 

The Veteran is seeking an effective date earlier than January 14, 2011, for the grant of service connection for erectile dysfunction.  He contends that he began experiencing symptoms of erectile dysfunction as early as 20046, and that in his VA examination it was noted that his erectile dysfunction began in 2007; accordingly, he contends that his effective date should be adjusted to reflect this.

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Generally, the effective date of an evaluation and award of compensation based on an original claim, is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  But unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).

The record on appeal shows that on January 14, 2011, the RO received the Veteran's claim for entitlement to service connection for erectile dysfunction.  The record on appeal contains no indication otherwise that the Veteran filed an earlier claim, and he has not contended otherwise.

In an April 2011 rating decision, the RO granted entitlement to service connection for erectile dysfunction, effective January 14, 2011, the date of receipt of the Veteran's claim.  

The Veteran has appealed the effective date assigned by the RO.  While the Veteran points to documentation of symptomatology of erectile dysfunction prior to the formal diagnosis of that condition, neither he nor his representative has submitted any argument that the Veteran made a claim for entitlement to service connection for erectile dysfunction prior to January 2011.  Likewise, the Veteran argues that during his VA examination in May 2011 the VA examiner indicated that the Veteran's erectile dysfunction began in 2007.  Regardless, there is nothing to suggest that the Veteran made a claim prior to January 2011.  The Board notes that the Veteran is currently service-connected for ten other disabilities, and it is a reasonable inference that he could have instituted a claim for service connection for erectile dysfunction prior to January 2011 if he had wanted to do so.  

As set forth above, the RO has assigned an effective date of January 14, 2011, for the award of service connection erectile dysfunction, corresponding to the date of receipt of the Veteran's claim.  The Veteran has pointed to no earlier claim, formal or informal, and a review of the record reveals no communication which could be construed as a claim of service connection for these disabilities prior to January 14, 2011.  See 38 C.F.R. §§ 3.151, 3.155 (2014).  

Again, the law clearly provides that the effective date of an award of compensation based on an original claim shall not be earlier than the date of receipt of that claim. In this case, the Veteran's claim of service connection for erectile dysfunction was received by VA on January 14, 2011, the effective date currently assigned.  For the reasons discussed above, there is no legal basis for an effective date earlier than January 14, 2011, for the award of service connection erectile dysfunction.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

Entitlement to an effective date earlier than January 14, 2011, for the grant of entitlement to service connection for erectile dysfunction is denied.  




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


